Exhibit (10)(d)(i)

 

CERTIFICATE

 

AMENDMENT NUMBER ONE OF THE POTLATCH CORPORATION

SUPPLEMENTAL BENEFIT PLAN (AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 1989)

 

Whereas this Corporation, by resolution adopted by its Board of Directors
effective May 5, 1989, authorized the Vice President-Employee Relations of this
Corporation to adopt non-substantive changes to benefit plans established and
maintained by this Corporation if those changes do not have a material financial
impact on such plans or the Corporation; and

 

Whereas it is deemed necessary and desirable to amend the Potlatch Corporation
Supplemental Benefit Plan (the “Plan”) to make certain non-substantive changes.

 

Now, Therefore, be it

 

Resolved that effective as of January 1, 1998, Section 4(c) of the Potlatch
Corporation Salaried Employees’ Supplemental Benefit Plan shall be amended to
delete the last sentence thereof and to replace it in its entirety by the
following:

 

If the vested amount credited to a Participant’s Savings Plan Supplemental
Benefit account, which is established after December 31, 1996, is less than
$1,000 on the third anniversary of the establishment of such account, such
benefit will be paid to the Participant in a single lump sum as soon as
practicable after the third anniversary of the establishment of such account.

 

       

POTLATCH CORPORATION

   

September 15, 1998

Date

      By:   /s/    BARBARA M. FAILING                      

--------------------------------------------------------------------------------

              Vice President-Employee Relations

 